Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 09/20/2022.
Claims 1, 7, 9, 17, 19 have been amended.
Claims 1-19 are pending in the instant application.
Claims 12-13, 15, 17-19 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11, 14, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/727,906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-application recites a cosmetic composition, comprising: a hydroalcoholic gel dispersion, comprising (a) at least one beta hydroxy acid selected from -n-octanoylsalicylic acid, salicylate, sodium salicylate, willow extract, beta hydroxybutanoic acid, tropic acid, and trethocanic acid, the beta hydroxy acid present in the cosmetic composition in an amount that is up to about 2.0%; (b) a hydroalcoholic gel, comprising: (i) at least one C2-C5 alcohol, and (ii) at least one polymer that includes acryloyldimethyltaurate/steareth-25 methacrylate crosspolymer; and (c) at least one powder that includes silica silylate, and optionally one or more additional powders selected from inorganic powders, organic powders, and silica; wherein the at least one beta hydroxy acid is dissolved in the hydroalcoholic gel and the at least one powder is dispersed in the hydroalcoholic gel (see claim 1), wherein the at least one beta hydroxy acid is salicylic acid (see claim 2), wherein the at least one C2-C5 alcohol is selected from ethanol, propanol, butanol, pentanol, isopropanol, isobutanol and isopentanol (see claim 4), comprising additional powders comprising from perlite and microcrystalline cellulose (see claim 8), wherein the cosmetic composition excludes one or more powders comprising Nylon-12, polymethyl methacrylate, polyethylene beads, and powders which are considered microplastics (see claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a blend of at least a first powder and a second powder, the first powder including perlite and, optionally, at least one additional powder selected from inorganic powders and organic powders, and the second powder including at least one powder selected from organic powder”, wherein claim 7 recites “wherein at least one of the least one additional powder of the first powder or second powder includes a powder select from the group consisting of cellulose, microcrystalline cellulose, cellulose and kaolin, microcrystalline cellulose and kaolin, and kaolin” are confusing. How can the second powder be kaolin, if the independent claim 1 recites the second powder is organic? Kaolin is not organic. 
Note, the term “optionally” makes the recitation afterward not required; therefore, claim 1 broadest reasonable interpretation is a powder blend comprising a first powder to be perlite and the second powder to be organic.

Regarding claim 7, claim 7 recites “wherein at least one of the at least one additional powder of the first powder or the second powder includes a powder selected from the group consisting of cellulose, microcrystalline cellulose, cellulose and kaolin, microcrystalline cellulose and kaolin, and kaolin”.  Claim 7 is dependent on claim 1, wherein the “one additional powder of the first powder” is “optionally” as recited in claim 1 and makes the “optionally” limitation of claim 1 to be read into dependent claim 7; thus, claim 7 only limitation is “the second powder includes a powder selected from the group consisting of cellulose, microcrystalline cellulose, cellulose and kaolin, microcrystalline cellulose and kaolin, and kaolin”.  Is claim 7 meant to recite “further comprising”? If this is the case then the optionally recitation should be removed from claim 1. Also, it appears the Markush group in claim 7 recites “microcrystalline” and “microcrystalline cellulose and kaolin”, wherein microcrystalline is repeated twice. If Applicant meant the second microcrystalline cellulose has to be with kaolin, then the second microcrystalline is narrower in scope than the first microcrystalline.
		 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GONZALES et al (US 2013/0039961).
	Applicant’s claims are directed to a gel (see [0102]) composition comprising of: at least one nature-based polymer, such as xanthan gum; at least one C2-C5 alcohol, such as ethanol; at least one beta hydroxyl acid, such as salicylic acid; and a blend of at least two powders, such as perlite and cellulose. Note, the dissolving or non-dissolving of the hydroxyl acid and powders are inherent chemical/physical properties of the ingredients, especially when perlite is an inorganic glass. 
	GONZALES teaches a personal care (see abstract) composition comprising of: structuring agent used as a thickener to increase viscosity and may be used to suspend or disperse the abrasive particles (see [0122]), such as gellan gum, sclerotium gum, xanthan gum and hydroxypropyl guar (see [0123]); carriers, such as ethanol (see [0085]-[0086]); anti-acne agents, such as salicylic acid (see [0224]), which is a beta hydroxyl acid; using novel abrasive particles (see abstract) by smoothing out (see Fig. 2A-C) conventional abrasive materials, such as perlite and clay (see [0003]; [0008]) and mixtures of organic and inorganic abrasive particles (see [0030][0298]) and nut shell (see [0030]), for cleansing benefit (see [0003]); absorbents (see [0291]) and oil and sebum absorbing materials (see [0154]), such as kaolin, starches and cellulose (see [0154]); gel form (see [0082]). Additional disclosures include: selected pH of the composition (see [0267]) and if desired reduce the pH with an acid (see [0299]). Note, the dissolving or non-dissolving of the hydroxyl acid and powders are inherent chemical/physical properties of the ingredients, especially when perlite is an inorganic glass.
	GONZALES does not specifically teach adding the ingredients, pH or gel crossover point in the amounts claimed by Applicant.  The pH, gel crossover point and amount of a specific ingredient in a gel personal care composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as thickness/viscosity of the gel for ease of dispensing out of bottles, tubes, sponges, foams, applicators, etc. to apply on the face, to suspend or disperse the abrasive particles; anti-acne therapeutic dosage of the salicylic acid; abrasiveness of the composition to clean the face; decrease adverse effect on the face, such as burning sensation, because the acidic properties of the salicylic acid and pH can inhibit acne, but they can have a burning effect on the face, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of pH, gel crossover point, ingredient amount would have been obvious at the time of Applicant's invention. 

Claims 1-11, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GONZALES et al (US 2013/0039961) in view of YU et al (US 2009/0068255)
	As discussed above, GONZALES teaches a personal care (see abstract) composition comprising of: structuring agent used as a thickener to increase viscosity to suspend or disperse the abrasive particles (see [0122]), such as gellan gum, sclerotium gum, xanthan gum and hydroxypropyl guar (see [0123]); carriers, such as ethanol (see [0085]-[0086]); anti-acne agents, such as salicylic acid (see [0224]), which is a beta hydroxyl acid; using novel abrasive particles (see abstract) by smoothing out (see Fig. 2A-C) conventional abrasive materials, such as perlite and clay (see [0003]; [0008]) and mixtures of organic and inorganic abrasive particles (see [0030][0298]) and nut shell (see [0030]), for cleansing benefit (see [0003]); absorbents (see [0291]) and oil and sebum absorbing materials (see [0154]), such as kaolin, starches and cellulose (see [0154]); gel form (see [0082]). Additional disclosures include: selected pH of the composition (see [0267]) and if desired reduce the pH with an acid (see [0299]). Note, the dissolving or non-dissolving of the hydroxyl acid and powders are inherent chemical/physical properties of the ingredients, especially when perlite is an inorganic glass. GONZALES does not specifically teach adding the ingredients, pH or gel crossover point in the amounts claimed by Applicant.  The pH, gel crossover point and amount of a specific ingredient in a gel personal care composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as thickness of the gel for ease of dispensing out of bottles, tubes, sponges, foams, applicators, etc. to apply on the face; anti-acne therapeutic dosage of the salicylic acid; abrasiveness of the composition to clean the face; decrease adverse effect on the face, such as burning sensation, because the acidic properties of the salicylic acid and pH can inhibit acne, but they can have a burning effect on the face, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of pH, gel crossover point, ingredient amount would have been obvious at the time of Applicant's invention. 
	GONZALES does not teach the specific oil absorbing cellulose is microcrystalline cellulose.
	YU teaches the prior art had known of absorbents, such as cellulose, starch, perlite, and microcrystalline cellulose (see [0138]), in skin care compositions.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate another absorbent, such as microcrystalline cellulose. The person of ordinary skill in the art would have been motivated to make those modifications, because it could have additive effect, and reasonably would have expected success because GONZALES teaches using cellulose oil absorbing materials. Note, it would have been obvious to use multiple different ingredients of thickeners, absorbents, abrasives for additive effects of thickening, absorbing, and abrasive properties.

Response to Arguments
Applicant argues that each of claims 1 and 16 recites the presence of perlite, which is neither disclosed nor suggested by the combined references. Further, the Patent Office has committed clear error by misinterpreting the clear disclosure of Gonzales. On page 7 of the Office Action, the Patent Office states that Gonzales teaches compositions including "novel abrasive materials, such as perlite and clay (see [0003]; [0008]) .... " This is not true. Gonzales explicitly states that "[p]ersonal care compositions routinely include particulate material for a variety of purposes" such as cleansing, and that "[m]any particles are commonly used for this purpose and including inorganic materials like carbonate salt, clay, silica, silicate, shale ash, perlite and quartz sand or organic materials like polypropylene, polyethylene, polymethylsilsesquioxane, nylon, polyacrylate and the like, which are often supplied as a powder or bead." Gonzales at paragraph [0003]. Gonzales goes on to explain that "[t]he problem with conventional materials is that ... keratinous tissues ... are susceptible to damage from overly abrasive particles" and that "such particles often have an undesirable texture for personal care compositions." Id. at paragraph [0004]. This discussion, which includes the only mention of perlite in Gonzales is in the Background of the Invention portion of Gonzales. In an entirely different section of Gonzales, specifically the Summary of the Invention, Gonzales describes, in paragraph [0007], "[a] personal care composition for cleansing keratinous tissue [which] may comprise abrasive particles having two or more parameters selected from" specified mean equivalent circle diameters, mean circularities, mean solidities, mean roughnesses, packing densities, or hardnesses, where the personal care composition further comprises from about 1 % to 10%, by weight of the composition, of a detersive surfactant, and a dermatologically acceptable carrier. Paragraphs [0008] and [0009] of Gonzales, describe additional personal care compositions "which may comprise the aforementioned abrasive particles." The Patent Office interprets that the reference to "aforementioned abrasive particles" refers back to the "particles" discussed five paragraphs previously in a different section of Gonzales rather than referring to the immediately prior paragraph [0007] that describes the inventive particles of Gonzales. This is clearly erroneous. On page 11 of the Office Action, the Patent Office argues that contrary to the clear and explicit disclosures of Gonzales in paragraphs [0003], [0004], and [0006] thereof that conventional abrasives such as perlite are unsuitable for use in the compositions of Gonzalez, a reference in a later section in paragraph [0008] to the inventive abrasive particles described in the immediately preceding paragraph [0007] (in the same section, no less) somehow encompasses the precluded conventional particles of paragraph [0003]. This a textual interpretation in clearly erroneous and not well-taken. The Patent Office further argues that there 1s support for this clearly deficient interpretation because Gonzales teaches to make conventional particles less abrasive by smoothing them out, referencing FIGS. 2A-C of Gonzales. Such a disclosure might be helpful to the Patent Office's extraordinary interpretation of Gonzales, except for the fact that there is no such disclosure present. The Patent Office is respectfully reminded that it is not entitled to invent disclosures from whole cloth that are nowhere present in the cited references. Actually, reading the contents of Gonzales reveals that in fact FIGS. 2A-C, relied upon by the Patent Office, have nothing to do with a method for "smoothing" out particles. Rather, these figures are exemplary of the method for calculating roughness for a particle as set forth in paragraph [0069] of Gonzales. These figures depict imaginary discs used in the calculation process. This is also quite clear from the figure descriptions themselves, which explain that FIG. 2A is an illustration of a particle with an area, FIG. 2B is an illustration of the particle of FIG. 2A with inscribed discs, and FIG. 2C is an illustration of the particle of FIG. 2A with showing the A(0.8) area corresponding to the projection of all the inscribed discs that have a diameter at least 80% of the disk with the maximum diameter. Gonzales at paragraphs [0011]-[0013] and [0069]. In short, nothing in Gonzales supports the Patent Office's claim that Gonzales teaches a method to make perlite particles less abrasive by smoothing them out, and the Patent Office has committed clear error by inventing a disclosure not present in the reference.
The Examiner finds this argument unpersuasive, because the invention of GONZALES is to mae “overly abrasive particles” to be less abrasive by “shearing and grinding methods” (see [0032]).
Applicant argues that neither Gonzales alone or combined with Yu teaches or suggests any composition according to instant independent claims 1 and 16 which recite a hydroalcoholic gel dispersion. The Patent Office has not identified compositions disclosed or exemplified in Gonzales or Yu as hydroalcoholic gels and both references are utterly devoid of any mention of the term hydroalcoholic gel.
The Examiner finds this argument unpersuasive, because Applicant claims recite a hydroalcoholic gel dispersion comprised of the ingredients disclosed in GONZALES. If needed gel and dispersion personal forms are disclosed throughout the GONZALES reference. 
	Applicant argues that the Patent Office's treatment of claim 14 is clearly erroneous. On page 8 of the Office Action, the Patent Office admits that Gonzales "does not specifically teach adding the ingredients, pH or gel crossover point in the amounts claimed," but argues that the pH, gel crossover point and amount of a specific ingredient in a gel personal care composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize." This analysis does not comport with the requirements of a prima facie case of obviousness. As explained in MPEP § 2144.0S(II)(B), "[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of optimum or workable ranges of said variable might be characterized as routine experimentation." The Patent Office has not, however, identified any disclosure or suggestion in the prior art that gel crossover point is a result effective parameter or provided any persuasive rational as to how a person of ordinary skill in the art would have optimized which specific variables in order to achieve the recited gel crossover point, or why they would have been motivated to do so. As such, the Patent Office has not established a prima facie case of obviousness with respect to claim 14. On pages 12 of the Office Action, the Patent Office argues in response that Gonzales "teaches structuring agent used as a thickener to increase viscosity and may be used to suspend or disperse the abrasive particles," citing paragraph [0122] of Gonzales. In paragraph [0036] of the present Specification, "' gel crossover point' is defined as the point at which the G" (loss modulus) intersects the G' (storage modulus), which is reported in% strain. G* (complex modulus) provides insight on the flexibility and stiffness of a material. The cross-over point indicates the amount of shear that is required to collapse the microstructure (G" > G') and allow the material to flow. It is the point at which a composition transitions from a more solid state to a more liquid state, such as from a gel state to a liquid state." The discussion in Gonzales referenced by the Patent Office is entirely unrelated to the gel crossover point as defined in the Specification. There is no relevant discussion in Gonzales of shear or of transitioning a composition from a more solid to a more liquid state, such as from a gel state to a liquid state. There is nothing in Gonzales that would lead a person having ordinary skill in the art to understand gel crossover point to be a result effective parameter.
	The Examiner finds this argument unpersuasive, because gel crossover point is simple when a liquid becomes viscous enough to be a gel, wherein as discussed in the office action, this would have been obvious to optimize the desired thickness/viscosity/gel crossover point in a gel composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618